     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 1 of 44



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
K. ERIC MARTIN and RENÉ PÉREZ,      )
                                    )
                    Plaintiffs,     )
                                    )            Civil Action
          v.                        )          No. 16-11362-PBS
                                    )
WILLIAM GROSS, in his Official      )
Capacity as Police Commissioner     )
for the City of Boston, and         )
DANIEL F. CONLEY, in his Official )
Capacity as District Attorney for )
Suffolk County,                     )
                                    )
                    Defendants.     )
___________________________________)
___________________________________
                                    )
PROJECT VERITAS ACTION FUND,        )
                                    )
                    Plaintiff,      )
                                    )            Civil Action
          v.                        )          No. 16-10462-PBS
                                    )
DANIEL F. CONLEY, in his Official )
Capacity as Suffolk County          )
District Attorney,                  )
                                    )
                    Defendant.      )
___________________________________)

                        MEMORANDUM AND ORDER

                          December 10, 2018

Saris, C.J.

                             INTRODUCTION

     These two cases challenge the application of Mass. Gen.

Laws ch. 272, § 99 (“Section 99”) to secret audio recordings in



                                   1
      Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 2 of 44



Massachusetts.1 Section 99, in relevant part, criminalizes the

willful “interception” of any “communication.” Mass. Gen. Laws

ch. 272, § 99(C)(1). An “interception” occurs when one is able

“to secretly hear, secretly record, or aid another to secretly

hear or secretly record the contents of any wire or oral

communication through the use of any intercepting device”

without the consent of “all parties to such communication.”

Mass. Gen. Laws ch. 272, § 99(B)(4). Thus, the statute does not

apply to open (or non-secret) recording or to video recording

(without audio). See id.; Commonwealth v. Hyde, 750 N.E.2d 963,

964 (Mass. 2001) (holding that Section 99 “strictly prohibits

the secret electronic recording . . . of any oral

communication”).

     The plaintiffs in Martin argue that Section 99 violates the

First Amendment insofar as it prohibits the secret audio

recording of police officers performing their duties in public.

The plaintiff in Project Veritas makes a similar, though

broader, argument: that Section 99 violates the First Amendment

insofar as it prohibits the secret audio recording of government

officials performing their duties in public. The parties in each




1
     The Court assumes familiarity with its earlier opinions in both
cases. See Project Veritas Action Fund v. Conley, 270 F. Supp. 3d 337
(D. Mass. 2017); Project Veritas Action Fund v. Conley, 244 F. Supp.
3d 256 (D. Mass. 2017); Martin v. Evans, 241 F. Supp. 3d 276 (D. Mass.
2017).

                                    2
      Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 3 of 44



case also clash over certain ancillary issues that are discussed

in more detail below.

     On the core constitutional issue, the Court holds that

secret audio recording of government officials, including law

enforcement officials, performing their duties in public is

protected by the First Amendment, subject only to reasonable

time, place, and manner restrictions. Because Section 99 fails

intermediate scrutiny when applied to such conduct, it is

unconstitutional in those circumstances.

                          FACTUAL BACKGROUND

     The following facts, drawn from the summary judgment record

in each case, are not subject to genuine dispute.

I.   Martin v. Gross

     A.    The Parties

     The plaintiffs K. Eric Martin and René Pérez are two

private citizens who live in Jamaica Plain, Massachusetts. The

defendants are Suffolk County District Attorney Daniel Conley

and City of Boston Police Commissioner William Gross. 2

     B.    The Plaintiffs’ Secret Recordings

     Since 2011, Martin has openly recorded police officers

performing their duties in public at least 26 times; Pérez has


2
     In Martin, Commissioner Gross was automatically substituted for
former Commissioner William Evans pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure. In both cases, because Conley is no
longer the district attorney, his replacement shall also be
substituted upon notice.

                                    3
      Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 4 of 44



done so 18 times, often live-streaming his recordings. The

plaintiffs’ recordings of police have included one-on-one

interactions, traffic and pedestrian stops of others, and

protests.3 Between the two of them, the plaintiffs have wanted to

secretly record police officers performing their duties in

public on at least 19 occasions since 2011, but have refrained

from doing so. Both have stated that their desire to record

secretly stems from a fear that doing so openly will endanger

their safety and provoke hostility from officers.

     The plaintiffs have not advanced any specific plans or

intentions to surreptitiously record police officers in the

course of this litigation. But Pérez stated that he would not

rule out secretly recording police officers in various sensitive

situations and that he intended to live-stream any secret

recordings he is permitted to make. Neither Martin nor Pérez has

ever been arrested for violating Section 99.

     C.    Enforcement of Section 99

     Since 2011, the Suffolk County District Attorney’s Office

(“SCDAO”) has opened at least 11 case files that involve a

felony charge under Section 99. These have included Section 99



3
     Two specific subsets of Martin’s recordings are the subject of a
motion to draw adverse inferences. These recordings depict
interactions between police officers and citizens (1) in the vicinity
of the Boston Common and (2) inside the Arizona BBQ restaurant in
Roxbury. In his deposition, Martin refused to testify about these
recordings, invoking the Fifth Amendment.

                                    4
      Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 5 of 44



charges where the person recorded was a police officer

performing her duties in public. During the same period, the

Boston Police Department (“BPD”) has applied for a criminal

complaint on a Section 99 violation against at least nine

individuals for secretly recording police officers performing

their duties in public.4

     When asked what governmental interest Section 99 advances,

the district attorney asserted that it protects individuals’

privacy rights -- specifically, the right of citizens and public

officials alike to be on notice of when they are being recorded.

Asked the same question, the police commissioner referred

generally to Section 99, its legislative history, and judicial

decisions interpreting the statute.

     D.    Police Training on Section 99

     Section 99 is one of several topics on which BPD officers

receive training. The methods of training include training

bulletins, training videos, and in-service training. In all, BPD

recruits receive 50 to 60 hours of criminal law instruction at

the police academy. The instructor teaches from his own

textbook, which touches on many, but not all, crimes under

Massachusetts law. The text includes a segment on Section 99 --

one of over 150 sections discussing various criminal law topics.


4
     It is unclear on this record whether, or to what extent, the
SCDAO and BPD Section 99 cases overlap.

                                    5
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 6 of 44



BPD officers are also instructed using at least two other

criminal law manuals that similarly include segments on Section

99 among 150 to 200 other criminal laws.

     Furthermore, BPD has created a training video and a

training bulletin related to Section 99. Since 2009, BPD has

published 28 training videos; one of them related to Section 99.

In recent years, BPD has disseminated 22 training bulletins. One

of them is related to Section 99, and it has been circulated

three times.

     The video tells officers that Section 99 prohibits only

secret recording. It depicts two scenarios of citizens recording

police -- one openly and one in secret -- and instructs officers

that the first is not a violation of Section 99, but the second

is. The video became mandatory viewing for current officers. New

recruits watch it as well.

     The bulletin describes two court cases where defendants

were convicted for secretly recording police officers performing

their duties in public, instructing officers that they have a

“right of arrest” whenever they have probable cause to believe

an individual has secretly recorded a conversation. It was first

circulated in November 2010, then again in October 2011, and

most recently in May 2015. The 2011 and 2015 circulations are

the only bulletins since 2011 that have required police

commanders to read the bulletin aloud to their officers at roll

                                   6
      Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 7 of 44



call. A memo accompanying the 2011 recirculation explicitly

references the First Circuit decision in Glik v. Cunniffe, 655

F.3d 78 (1st Cir. 2011), discussed in more detail below.

      E.   Procedural History

      The Martin plaintiffs’ claim, brought under 42 U.S.C.

§ 1983, alleged that Section 99 violates the First and

Fourteenth Amendments as applied to the secret recording of

police officers engaged in their duties in public places.

Resolving a motion to dismiss, the Court held that the

plaintiffs had adequately stated a claim that Section 99

violates the First Amendment. The Court also rejected a

challenge to the plaintiffs’ standing, held that the complaint

adequately stated a claim for municipal liability, and held that

Pullman abstention was unwarranted.

      The defendants now challenge the claim on the grounds of

standing, ripeness, and municipal liability. The district

attorney also asks the Court to draw adverse inferences against

Martin. The parties have filed cross-motions for summary

judgment on the constitutional claim.

II.   Project Veritas Action Fund v. Conley

      A.   The Parties

      The plaintiff, Project Veritas Action Fund (“PVA”), is a

nonprofit organization that engages in undercover journalism.

The defendant is the Suffolk County District Attorney.

                                    7
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 8 of 44



     B.   PVA’s Secret Recording Practices

     PVA has a history of investigating government officials,

candidates for public office, and others through the use of

secret recording. The organization also investigates suspected

fraud, abuse, and corruption. PVA would like to secretly record

government officials in Massachusetts, including when they make

statements in public places while performing their public

duties. PVA has refrained from doing so due to Section 99.

     In general, PVA decides to investigate a story based on

considerations like cost, time, level of public interest or

newsworthiness, and the likelihood that it will obtain “candid

information” from sufficiently high-level individuals. Once an

investigation is assigned to a PVA reporter, he or she develops

a “cover story” designed to develop trust with the source. The

“cover story” is “rarely” true, but PVA enhances its

verisimilitude by, for instance, creating fake email or social

media accounts, printing false business cards, or creating a new

business entity. Often the “cover story” involves volunteering

or interning at a target organization, or donating to it. In

other cases, PVA reporters use flattery, sex appeal, or romantic

overtures to appeal to target sources.

     PVA reporters use “sophisticated” recording equipment,

including hidden necktie cameras, purse cameras, eyeglass

cameras, and cameras whose lenses are small enough to fit into a

                                   8
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 9 of 44



button or rhinestone. They have made recordings during campaign

staff meetings, within a target’s offices, and while meeting

with representatives of a target organization. They have also

recorded pretextual “dates” with target individuals and

conversations at bars.

     PVA’s ultimate product is an edited “video report” that is

released to the public via its website and/or YouTube channel.

The final report leaves out portions of the raw footage. The

record includes several examples of PVA’s final reports and the

raw footage used to create them.

     In this case, PVA identifies four specific projects that it

has refrained from conducting on account of Section 99. The

projects involve secretly recording: (1) landlords renting

unsafe apartments to college students; (2) government officials,

including police officers, legislators, or members of the

Massachusetts Office for Refugees and Immigrants, to ascertain

their positions on “sanctuary cities”; (3) “protest management”

activities by both government officials and private individuals

related to Antifa protests; and (4) interactions with Harvard

University officials to research its endowment and use of

federal funds. PVA would like to send its journalists into

Massachusetts to develop leads on these and other stories that

may emerge.



                                   9
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 10 of 44



          C.    Procedural History

     PVA’s original complaint challenged the constitutionality

of Section 99 facially and as applied to it, targeting the

statute’s prohibition on secret recording in a public place

(Count I) and secret recording of oral communications of

individuals having no reasonable expectation of privacy (Count

II). In March 2017, the Court dismissed PVA’s claims insofar as

they challenged the application of Section 99 to the secret

recording of private conversations, and insofar as they

presented facial and overbreadth challenges to Section 99. See

Project Veritas Action Fund, 244 F. Supp. 3d at 264-66.

     Having preserved its appellate rights as to those rulings,

PVA has filed an amended complaint and has narrowed its claim to

challenge only Section 99’s application to the secret recording

of government officials engaged in their duties in public

spaces. The district attorney has moved to dismiss on ripeness

grounds. Both parties seek summary judgment on the

constitutional claim.

                           LEGAL BACKGROUND

I.   Summary Judgment Standard

     A party is entitled to summary judgment when “the movant

shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “[T]he mere existence of some alleged factual

                                   10
      Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 11 of 44



dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement

is that there be no genuine issue of material fact.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphases in

original). An issue is genuine “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”

Id. at 248. A fact is material if it “might affect the outcome

of the suit under the governing law.” Id.

II.   Setting the Scene: Glik and Gericke

      The discussion that follows requires an understanding of

two First Circuit decisions: Glik v. Cunniffe, 655 F.3d 78 (1st

Cir. 2011), and Gericke v. Begin, 753 F.3d 1 (1st Cir. 2014).

      In Glik, the plaintiff was arrested for using his cell

phone’s digital video camera to openly film several police

officers arresting someone on the Boston Common. 655 F.3d at 79,

87. He was recording audio as well as video on the cell phone.

Id. at 80. The plaintiff was charged with violating Section 99

and two other state-law offenses. Id. at 79. These charges were

later dismissed. Id. The plaintiff sued the police under 42

U.S.C. § 1983, claiming that his arrest for audio and video

recording of the officers constituted a violation of his rights

under the First and Fourth Amendments. Id. The police officers

raised a qualified immunity defense. Id. A central issue on

appeal was whether the arrest violated the plaintiff’s First

                                    11
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 12 of 44



Amendment rights -- in other words, “is there a constitutionally

protected right to videotape police carrying out their duties in

public?” Id. at 82.

     The First Circuit answered affirmatively. Id. It held that

the First Amendment’s protection “encompasses a range of conduct

related to the gathering and dissemination of information.” Id.

The First Amendment prohibits the government “from limiting the

stock of information from which members of the public may draw.”

Id. (quoting First Nat’l Bank v. Bellotti, 435 U.S. 765, 783

(1978)).

     The filming of government officials engaged in their
     duties in a public place, including police officers
     performing their responsibilities, fits comfortably
     within these principles. Gathering information about
     government officials in a form that can readily be
     disseminated to others serves a cardinal First Amendment
     interest  in   protecting   and   promoting  “the   free
     discussion of governmental affairs.”

Id. (quoting Mills v. Alabama, 384 U.S. 214, 218 (1966)). This

freedom of expression has particular significance with respect

to law enforcement officials, “who are granted substantial

discretion that may be misused to deprive individuals of their

liberties.” Id.

     Although the First Circuit did not define “filming,” Glik

involved a cell phone used to record both audio and video. At

least two of the cases cited in Glik involved both audio and

video recording. See Fordyce v. City of Seattle, 55 F.3d 436,


                                   12
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 13 of 44



439 (9th Cir. 1995) (recognizing a “First Amendment right to

film matters of public interest” where plaintiff’s videotaping

of people on the streets of Seattle simultaneously captured

audio); Demarest v. Athol/Orange Cty. Television, Inc., 188 F.

Supp. 2d 82, 94-95 (D. Mass. 2002) (recognizing

“constitutionally protected right to record matters of public

interest” where a reporter was punished for broadcasting video

and audio recordings of communication with government

officials).

     The First Circuit acknowledged that the right to record

“may be subject to reasonable time, place, and manner

restrictions.” Id. at 84. But it did not explore those

limitations because the plaintiff’s conduct -- openly recording

both audio and video of police arresting someone on the Boston

Common -- “fell well within the bounds of the Constitution’s

protections.” Id. It also held that the right was “clearly

established,” concluding that “a citizen’s right to film

government officials, including law enforcement officers, in the

discharge of their duties in a public space is a basic, vital,

and well-established liberty safeguarded by the First

Amendment.” Id. at 85.

     More recently, in Gericke, a case involving an attempted

open audiovisual recording of a late-night traffic stop, the

First Circuit reiterated an individual’s First Amendment right

                                   13
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 14 of 44



to film police officers performing their duties carried out in

public, subject to reasonable restrictions. 753 F.3d at 7.

Therefore, “a police order that is specifically directed at the

First Amendment right to film police performing their duties in

public may be constitutionally imposed only if the officer can

reasonably conclude that the filming itself is interfering or

about to interfere with his duties.” Id. The First Circuit

repeated the admonition from Glik that police officers “are

expected to endure significant burdens caused by citizens’

exercise of their First Amendment rights.” Id. at 8 (quotation

omitted).

     Like Glik, Gericke did not directly address audio

recording. However, it did rely on American Civil Liberties

Union of Illinois v. Alvarez, 679 F.3d 583, 607 (7th Cir. 2012),

for the proposition that the First Amendment right to record may

be subject to reasonable orders to maintain safety and control.

Gericke, 753 F.3d at 7-8. Alvarez itself resonates with this

case because it held that “[t]he act of making an audio or

audiovisual recording is necessarily included within the First

Amendment’s guarantee of speech and press rights as a corollary

of the right to disseminate the resulting recording.” 679 F.3d

at 595. This was due, in part, to the Seventh Circuit’s

observation “that audio and audiovisual recording are uniquely

reliable and powerful methods of preserving and disseminating

                                   14
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 15 of 44



news and information about events that occur in public. Their

self-authenticating character makes it highly unlikely that

other methods could be considered reasonably adequate

substitutes.” Id. at 607.

     All of which is to say that the Court interprets Glik as

standing for the proposition that the First Amendment protects

the right to record audio and video of government officials,

including law enforcement officers, performing their duties in

public, subject only to reasonable time, place, and manner

restrictions.

                               DISCUSSION

I.   Preliminary Issues in Martin v. Gross

     Before the paths of these two cases converge again, the

Court must first address three preliminary issues that arise

only in Martin.

     A.   Standing

     In Martin, the police commissioner first argues that the

plaintiffs lack standing to bring this case because their claims

are speculative, the scope of the right they assert is

amorphous, and their fear of arrest and prosecution is not

caused by Section 99. The commissioner’s line of argument is

essentially identical to the one that the Court addressed, and

rejected, in its prior opinion in this case. See Martin, 241 F.

Supp. 3d at 281-83. There, the Court “easily conclude[d]” that

                                   15
        Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 16 of 44



the plaintiffs intended to secretly record police if not for

Section 99. Id. at 282. The Court found a credible threat of

prosecution because “Section 99 is alive and well.” Id. at 283.

And the Court found causation and redressability satisfied

because the alleged injury arose from the potential arrest

and/or prosecution of the plaintiffs by BPD or the SCDAO. Id.

        The current record only solidifies those conclusions

because now, instead of allegations, the plaintiffs have

provided facts that are not subject to genuine dispute. The

commissioner points to nothing that would change the Court’s

analysis. The plaintiffs still have standing to bring this case.

        B.   Municipal Policy

             1.    Parties’ Arguments

        The police commissioner next argues that merely training

police officers on how to enforce Section 99 is not a municipal

policy for purposes of a § 1983 claim. More pointedly, he argues

that even under the framework of Vives v. City of New York, 524

F.3d 346 (2d Cir. 2008), the record does not demonstrate a

municipal “choice” to enforce Section 99. He also argues that

the plaintiffs’ fear of making secret recordings is caused by

Section 99 itself, not by any municipal policy to enforce

Section 99, and therefore the plaintiffs have failed to show a

causal connection between any municipal policy and their alleged

harm.

                                      16
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 17 of 44



     The plaintiffs argue that nothing requires BPD to enforce

Section 99 against individuals who secretly record police.

Therefore, enforcement of the law must be the result of a

conscious policy choice by the city, as evidenced by repeated

efforts to train officers on Section 99. The plaintiffs further

argue that answering the question on the existence of a

municipal policy simultaneously resolves the causation question.

          2.    Legal Standard

     Local governments (and local officials sued in their

official capacities) can be sued under § 1983 “for monetary,

declaratory, or injunctive relief where . . . the action that is

alleged to be unconstitutional implements or executes a policy

statement, ordinance, regulation, or decision officially adopted

and promulgated by that body’s officers.” Monell v. Dep’t of

Soc. Servs. of City of N.Y., 436 U.S. 658, 690 (1978). “[T]he

word ‘policy’ generally implies a course of action consciously

chosen from among various alternatives.” City of Okla. City v.

Tuttle, 471 U.S. 808, 823 (1985).

          3.    Analysis

     The parties first dispute the appropriate legal standard

for evaluating the existence of a “policy” for purposes of a

Monell claim -- an issue on which courts have diverged. The

plaintiffs argue that the Court should apply the Second

Circuit’s framework from Vives, as it did at the motion to

                                   17
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 18 of 44



dismiss. Under Vives, the existence of a municipal “policy”

depends on “(1) whether the City had a meaningful choice as to

whether it would enforce [the statute in question]; and (2) if

so, whether the City adopted a discrete policy to enforce [the

statute in question] that represented a conscious choice by a

municipal policymaker.” 524 F.3d at 353. The police commissioner

urges the Court to adopt the Seventh Circuit’s decision in

Surplus Store & Exchange, Inc. v. City of Delphi, which stated:

     It is difficult to imagine a municipal policy more
     innocuous and constitutionally permissible, and whose
     causal connection to the alleged violation is more
     attenuated, than the “policy” of enforcing state law.
     If the language and standards from Monell are not to
     become a dead letter, such a “policy” simply cannot be
     sufficient to ground liability against a municipality.

928 F.2d 788, 791–92 (7th Cir. 1991). The First Circuit has not

weighed in on this question, aside from brief dicta in a

concurrence that positively cited Surplus Store. See Yeo v. Town

of Lexington, 131 F.3d 241, 257 (1st Cir. 1997) (Stahl, J.,

concurring).

     Surplus Store does not govern here because the record

demonstrates that BPD has done more than merely “enforc[e] state

law.” Rather, BPD has highlighted what it believes Section 99

allows (open recording of police officers) and does not allow

(secret recording of police officers).

     To show the existence of a municipal policy, the plaintiffs

rely on an array of BPD training materials that discuss Section

                                   18
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 19 of 44



99, including a video and a training bulletin. The roughly

seven-minute video begins with a summary of the statute. It then

reenacts two scenarios. In the first, a bystander holds up a

cell phone and records police officers interacting with a couple

arguing in the street. The video instructs that this does not

constitute an “interception” under Section 99 because the

bystander is openly, not secretly, recording the interaction.

The second scenario parallels the facts of Commonwealth v. Hyde,

750 N.E.2d 963 (Mass. 2001), in which the SJC affirmed the

Section 99 conviction of a defendant who surreptitiously

recorded his conversation with police during a traffic stop. The

video instructs officers that charges are appropriate in this

scenario, although it emphasizes that, in order to violate

Section 99, the recording “Must be SECRET!”

     The bulletin, issued in November 2010, provides Section

99’s definitions of “interception” and “oral communication,” and

breaks down the crime into elements. It also summarizes Hyde and

Commonwealth v. Manzelli, 864 N.E.2d 566 (Mass. App. Ct. 2007),

two Massachusetts appellate cases interpreting Section 99. The

bulletin describes Section 99 as “designed to prohibit secret

recordings of oral communications.” It twice states, “Public and

open recordings are allowed under the Wiretap statute. There is

no right of arrest for public and open recordings under this

statute.”

                                   19
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 20 of 44



     The bulletin has been recirculated twice. In October 2011,

the bulletin was accompanied by a memo from the Commissioner

citing the Glik decision. The memo instructs officers that

“public and open recording of police officers by a civilian is

not a violation” of Section 99. The cover memo for the May 2015

recirculation “remind[s] all officers that civilians have a

First Amendment right to publicly and openly record officers

while in the course of their duties.”

     Section 99 is discussed in other training materials as

well. For instance, the Municipal Police Training Committee, a

state agency that sets minimum training standards for police

academies in Massachusetts, discusses Section 99 in at least two

training manuals used by the BPD. The record includes four

additional manuals or texts that appear to discuss the statute

as well.

     These materials -- particularly the video and bulletin --

demonstrate why Surplus Store is inapt here. They instruct

officers that Section 99 permits open, but not secret, recording

of police officers’ actions. But Glik did not clearly restrict

itself to open recording. Rather, it held that the First

Amendment provides a “right to film government officials or

matters of public interest in public space.” Glik, 655 F.3d at

84–85. The right is “fundamental and virtually self-evident,”

subject only to reasonable time, place, and manner restrictions.

                                   20
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 21 of 44



Id. The BPD training materials narrowly read this holding, which

amounts to more than mere enforcement of state law.

     The same considerations demonstrate the existence of a

policy under the two-prong Vives test. The parties do not

dispute the first prong. That is, they seem to agree --

correctly -- that local police have discretion about whether and

when to enforce Section 99. The second prong asks whether BPD

has adopted a “discrete policy” to enforce Section 99 that

“represent[s] a conscious choice by a municipal policymaker.”

Vives, 524 F.3d at 353. The police commissioner does not dispute

that these training materials exist and have been disseminated

to BPD personnel. Because there is no genuine dispute as to this

factual basis for the alleged municipal policy, the only

remaining question is one of law, appropriate for resolution on

summary judgment: Do these training materials evince a

“conscious choice” by BPD to enforce Section 99?

     The answer is yes. Although an individual police officer

retains discretion about whether to arrest someone for violating

Section 99, the training materials cited above make clear that

BPD “put flesh on the bones” of Section 99 and “apparently

instructed officers that they could make arrests” for what the

plaintiffs now claim was constitutionally protected conduct.

Vives, 524 F.3d at 356. The video, bulletin, and manuals all

speak with one voice regarding when Section 99 is and is not

                                   21
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 22 of 44



violated. The Court concludes, as a matter of law, that this

evidence demonstrates a “conscious choice” and amounts to a

municipal policy for purposes of a Monell claim.

     The police commissioner protests that BPD’s guidance was in

accordance with, and pursuant to, cases interpreting Section 99,

and it is unfair to subject BPD to liability for trying to

ensure that its officers comply with the law. He also argues

that finding a municipal policy here will create “a perverse

incentive not to train police officers.” But the training

materials go beyond telling officers when it is impermissible to

arrest; taking a narrow construction of Glik, they also

communicate that it is permissible to arrest for secretly audio-

recording the police under all circumstances. In other words, it

gives the green light to arrests that, as the Court holds below,

are barred by Glik.

     As the plaintiffs predicted, this analysis also resolves

the causation question. “Where a plaintiff claims that a

particular municipal action itself violates federal law, or

directs an employee to do so, resolving these issues of fault

and causation is straightforward.” Bd. of Cty. Comm’rs of Bryan

Cty. v. Brown, 520 U.S. 397, 404 (1997). Here, the commissioner

acknowledges that BPD’s training materials were intended to

ensure that officers complied with Glik. But Glik did not

distinguish between First Amendment protection applicable to

                                   22
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 23 of 44



audio and video recording. BPD’s policymakers interpreted (in

the Court’s view, misinterpreted) the case as permitting arrest

for secret audio recording in all circumstances without regard

for the First Amendment interest at stake of police performing

their duties in public. BPD’s policies narrowly interpreting

Glik caused the injury complained of in this case.

     Accordingly, the Court concludes that the plaintiffs have

proven the existence of a municipal policy and causation for

purposes of their Monell claim against the police commissioner.

     C.   Adverse Inferences

          1.    Parties’ Arguments

     The district attorney argues that, for purposes of summary

judgment, the Court should draw adverse inferences against

Martin based on his refusal to answer certain questions during

his deposition by invoking his Fifth Amendment privilege. The

motion concerns two sets of videos produced in discovery: one

from the Boston Common and one from the Arizona BBQ restaurant

in Roxbury. The district attorney argues that he is prejudiced

by Martin’s assertion of the privilege because it prevents him

from learning details about these videos, such as whether Martin

created them, whether the recorder was holding the recording

device in plain view, and whether the recorder had the subjects’

permission to record. As a consequence, the district attorney

asks the Court to make certain inferences about the videos --

                                   23
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 24 of 44



for instance, that Martin did create them, that the recording

device was not held in plain view, and that Martin did not have

permission to record from persons in the videos.

     Martin opposes the motion only in two respects. First, he

seeks to ensure that none of the adverse inferences can be used

in any criminal proceeding. Second, he opposes one specific

inference -- that the Arizona BBQ restaurant is a “public place”

for purposes of the plaintiffs’ requested relief on their

constitutional claim. He argues that this inference is outside

the scope of his assertion of the Fifth Amendment privilege.

          2.    Legal Standard

     In general, “‘the Fifth Amendment does not forbid adverse

inferences against parties in civil actions when they refuse to

testify,’ . . . nor does it mandate such inferences, especially

as regards topics unrelated to the issues they refused to

testify about.” Mulero-Rodriguez v. Ponte, Inc., 98 F.3d 670,

678 (1st Cir. 1996) (quoting Baxter v. Palmigiano, 425 U.S. 308,

318 (1976)). Moreover, the First Circuit has “expressed doubt as

to whether a court can draw [such an adverse] inference at the

summary judgment stage, where all reasonable inferences must be

drawn for the non-movant.” In re Marrama, 445 F.3d 518, 522–23

(1st Cir. 2006).




                                   24
      Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 25 of 44



           3.    Analysis

      Because Martin opposes the inferences only in part, the

Court generally allows the district attorney’s motion. This

comes with two caveats. First, as both parties seem to agree,

the Court draws these inferences solely for the purpose of

summary judgment in this case. Second, the Court agrees with

Martin that the requested inference about the Arizona BBQ

restaurant is outside the scope of his invocation of the Fifth

Amendment privilege. That is, whether the Arizona BBQ restaurant

constitutes a “public place” is a legal determination that

likely would turn on facts outside the scope of any testimony

Martin would offer on the topic. The district attorney’s motion,

therefore, is allowed in part and denied in part.

II.   Ripeness

      A.   Parties’ Arguments

      In both cases, the district attorney moves to dismiss for

lack of jurisdiction on the grounds that the case is unripe for

judicial review. He argues that the plaintiffs’ claims turn upon

a host of fact-dependent considerations, but the plaintiffs have

yet to develop a sufficient record to enable the Court to

evaluate them.

      The plaintiffs in Martin contend primarily that their

claims do not turn on the factual considerations that the

district attorney identifies. Even if they did, the plaintiffs

                                    25
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 26 of 44



argue that they have provided plenty of facts to decide their

respective cases. The plaintiff in Project Veritas argues that

its history of secret recording activity in other states amply

supports its intent to engage in the same conduct in

Massachusetts and that this satisfies ripeness.

     B.   Legal Standard

     Ripeness is an aspect of justiciability rooted in both the

Article III case-or-controversy requirement and in prudential

considerations. Reddy v. Foster, 845 F.3d 493, 500 (1st Cir.

2017). Its purpose is “to prevent the adjudication of claims

relating to ‘contingent future events that may not occur as

anticipated, or indeed may not occur at all.’” Id. (quoting

Texas v. United States, 523 U.S. 296, 300 (1998)). As such,

“plaintiffs bear the burden of alleging facts sufficient to

demonstrate ripeness.” Id. at 501. “Even a facial challenge to a

statute is constitutionally unripe until a plaintiff can show

that federal court adjudication would redress some sort of

imminent injury that he or she faces.” Id.

     In general, the ripeness analysis has two prongs: fitness

and hardship. Id. The fitness prong has both jurisdictional and

prudential components. Id. The jurisdictional component of

fitness asks “whether there is a sufficiently live case or

controversy, at the time of the proceedings, to create

jurisdiction in the federal courts.” Id. (quoting Roman Catholic

                                   26
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 27 of 44



Bishop of Springfield v. City of Springfield, 724 F.3d 78, 89

(1st Cir. 2013)). The prudential component of fitness concerns

“whether resolution of the dispute should be postponed in the

name of judicial restraint from unnecessary decision of

constitutional issues.” Id. (quoting Roman Catholic Bishop, 724

F.3d at 89). The hardship prong is not disputed here.

     In the context of a First Amendment challenge like this

one, Supreme Court and First Circuit precedent describes two

types of cognizable injury. The first is when the plaintiff has

alleged an intention to engage in a course of conduct arguably

affected with a constitutional interest, but proscribed by the

statute, and there exists a credible threat of prosecution.

Mangual v. Rotger-Sabat, 317 F.3d 45, 56–57 (1st Cir. 2003). The

second is when a plaintiff is chilled from exercising her right

to free expression or forgoes expression in order to avoid

enforcement consequences. Id. at 57.

     C.   Analysis: Martin

     The plaintiffs in Martin satisfy both aspects of fitness

(the only ingredients of ripeness at issue here). The First

Circuit has recognized that, “though not unqualified, a

citizen’s right to film government officials, including law

enforcement officers, in the discharge of their duties in a

public space is a basic, vital, and well-established liberty

safeguarded by the First Amendment.” Glik, 655 F.3d at 85. Both

                                   27
       Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 28 of 44



plaintiffs have attested to their prior recordings of police

officers. The plaintiffs aver that they desire to secretly

record police officers but have refrained from doing so because

of Section 99. And the defendants have sought criminal

complaints or charged persons for violating Section 99 numerous

times since 2011. In this case and its companion, the government

has not disavowed enforcement of Section 99. See Project Veritas

Action Fund, 270 F. Supp. 3d at 342; Martin, 241 F. Supp. 3d at

283.

       These facts give rise to a live controversy over genuine

First Amendment injuries. Therefore, both the jurisdictional and

prudential components of fitness are satisfied. That is, the

plaintiffs have shown “a sufficiently live case or controversy

. . . to create jurisdiction in the federal courts,” while also

satisfying the Court that resolution of the case need not

(indeed, ought not) be postponed. Reddy, 845 F.3d at 501

(quoting Roman Catholic Bishop, 724 F.3d at 89). This conclusion

is bolstered by the principle that “courts sometimes exhibit a

greater willingness to decide cases that turn on legal issues

not likely to be significantly affected by further factual

development.” Ernst & Young v. Depositors Econ. Prot. Corp., 45

F.3d 530, 536 (1st Cir. 1995). Such is the case here.

       Many of the district attorney’s arguments about an

underdeveloped factual record seem to relate to his concern that

                                     28
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 29 of 44



secret recordings could somehow endanger police officers or the

public. This concern is not directly relevant to the issue of

fitness. Moreover, nothing in Glik or in the relief sought by

these plaintiffs would prohibit an officer from taking

reasonable steps to preserve public safety. See Glik, 655 F.3d

at 84 (noting that right to record “may be subject to reasonable

time, place, and manner restrictions”); cf. Gericke, 753 F.3d at

8 (“[A]n individual’s exercise of her First Amendment right to

film police activity carried out in public . . . necessarily

remains unfettered unless and until a reasonable restriction is

imposed or in place.”); Alvarez, 679 F.3d at 607 (noting that

First Amendment right to record does not prevent officers from

“tak[ing] all reasonable steps to maintain safety and control,

secure crime scenes and accident sites, and protect the

integrity and confidentiality of investigations”).

     D.   Analysis: Project Veritas

     The undisputed facts in Project Veritas show a live

controversy over, at a minimum, whether the plaintiff has been

“chilled from exercising [its] right to free expression or [has]

forgo[ne] expression in order to avoid enforcement

consequences.” Mangual, 317 F.3d at 57. It is beyond dispute

that PVA has used secret audiovisual recording in the past. This

has included secret audiovisual recording of government

officials, such as New Hampshire voting officials during the

                                   29
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 30 of 44



2016 primaries, and of private citizens, such as those depicted

in PVA’s recordings during the August 2017 protests in

Charlottesville, Virginia. Further, according to PVA, Glik

extends to secret recording, and therefore Section 99 chills

them from engaging in protected conduct. The district attorney

disagrees that the right recognized in Glik covers secret audio

recording. The Court needs no additional facts to resolve that

legal dispute. See Ernst & Young, 45 F.3d at 536 (describing how

courts often “exhibit a greater willingness to decide cases that

turn on legal issues not likely to be significantly affected by

further factual development”).

     The district attorney further emphasizes deposition

testimony where PVA’s designated witness, when asked whether PVA

had any present intentions of secretly recording in

Massachusetts, stated:

     Not in Massachusetts, no, that would be against the
     law. We can’t do that. I would love to probably
     secretly record a whole bunch of people because that’s
     what I do. I think it is a very important and valuable
     kind of journalism. We don’t have any plans to because
     we can’t. It’s against the law, and we don’t break the
     law.

The district attorney is correct that this testimony undercuts a

specific threat-of-prosecution injury, since the witness

admitted not having a current “intention to engage in a course

of conduct arguably affected with a constitutional interest.”

Mangual, 317 F.3d at 56. But by the same token, this testimony

                                   30
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 31 of 44



is unmistakable evidence that Section 99 has “chilled [PVA] from

exercising [its] right to free expression” and that PVA is

“forgo[ing] expression in order to avoid enforcement

consequences.” Id. at 57.

     The district attorney also asserts that ripeness requires

additional details about PVA’s foregone investigations. But for

many of the same reasons just discussed with respect to Martin,

the First Circuit has not indicated that the right to record is

as fact-bound as the district attorney suggests. In addition,

waiting for additional details to develop on a case-by-case

basis could exacerbate the “pull toward self-censorship” that

First Amendment pre-enforcement review is supposed to avoid. See

N.H. Right to Life Political Action Comm. v. Gardner, 99 F.3d 8,

13–14 (1st Cir. 1996).

     That said, the four investigations that PVA proposes are

described with such sparse detail that they could encompass a

vast array of settings and subjects for secret recording. The

breadth of potential conduct involved, none of which has

actually occurred, creates serious ripeness concerns. See Texas

v. United States, 523 U.S. at 300; Babbitt v. United Farm

Workers Nat’l Union, 442 U.S. 289, 298 (1979). On this score,

PVA has narrowed the scope of its summary judgment motion to

only those applications of Section 99 that involve the recording



                                   31
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 32 of 44



of government officials performing their duties in public. 5

Significantly, PVA’s challenge remains broader than the one in

Martin, which challenges the statute only with respect to the

secret recording of police officers. But with respect to Project

Veritas, the Court’s ensuing analysis will focus solely on PVA’s

“government officials” claim. That claim is ripe to the extent

just discussed, and the motion to dismiss is denied.

III. First Amendment Challenge

     On the core constitutional question, the parties contest

three issues: (1) whether to treat the plaintiffs’ claims as

“facial” or “as applied” challenges; (2) whether Section 99 is

subject to strict scrutiny, intermediate scrutiny, or rational

basis review; and (3) whether Section 99 survives whatever level

of constitutional scrutiny governs. The Court addresses each of

those issues before turning to a few loose ends.

     A.   “Facial” or “As Applied” Challenge

     The parties dispute whether the plaintiffs’ First Amendment

claims are “as applied” or “facial” in nature. As sometimes



5
      In part, this was in recognition of the fact that the Court has
already dismissed PVA’s claims insofar as they pertain to private
individuals. See Project Veritas Action Fund, 244 F. Supp. 3d at 265
(holding that Section 99 survives intermediate scrutiny insofar as it
permits only non-secret recording of private conversations). Although
PVA continues to advance some of those arguments (e.g., by now arguing
that Section 99 is unconstitutionally overbroad and is
unconstitutional whenever the subject of a recording lacks a
reasonable expectation of privacy), the Court has already rejected
them.

                                   32
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 33 of 44



occurs, the claims in these cases “obviously [have]

characteristics of both.” John Doe No. 1 v. Reed, 561 U.S. 186,

194 (2010). They are “as applied” in the sense that the

plaintiffs only challenge Section 99 insofar as it applies to

the secret recording of police officers (in Martin) or

government officials (in Project Veritas) performing their

duties in public. They are “facial” in the sense that the relief

sought in both cases would block the application of Section 99

to any situation involving the secret recording of police

officers or government officials performing their duties in

public, not just in a specific instance of the plaintiffs

engaging in such conduct.

     The Supreme Court faced a similar situation in Reed and

instructed that “[t]he label is not what matters.” 561 U.S. at

194. Rather, the point of inquiry is whether the claim and the

relief that would follow “reach beyond the particular

circumstances of [the] plaintiffs” in the case. Id. If so, the

plaintiffs must satisfy the “standards for a facial challenge to

the extent of that reach.” Id.; see also Showtime Entm’t, LLC v.

Town of Mendon, 769 F.3d 61, 70 (1st Cir. 2014) (applying Reed

to hold that a strip club’s challenge to a town’s zoning laws

was facial because the club sought to invalidate the zoning

laws, not merely to change the way those laws applied to the

club).

                                   33
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 34 of 44



     Here, there is no genuine dispute that the relief the

plaintiffs seek in both cases “reach[es] beyond [their]

particular circumstances.” Reed, 561 U.S. at 194. Specifically,

the plaintiffs all seek to partially invalidate Section 99.

Thus, under Reed, their claim is facial to a certain extent.

However, there are only two “set[s] of circumstances” at issue:

the secret recording of police officers performing their duties

in public, and the secret recording of government officials

doing the same. That is the limited “extent” of the facial

challenges in these cases. See id.

     B.   Level of Constitutional Scrutiny

     The parties also dispute the appropriate level of

constitutional scrutiny. PVA argues that Section 99 is a

content-based restriction on expression because it primarily

injures undercover journalists, and therefore strict scrutiny

should apply. This argument is easily dispatched. A content-

based restriction is one that “applies to particular speech

because of the topic discussed or the idea or message

expressed.” Reed v. Town of Gilbert, 135 S. Ct. 2218, 2227

(2015) (emphasis added). Section 99 does not do this. Rather, in

the scenarios at issue here -- the secret recording of police

officers or other government officials performing their duties

in public -- Section 99 acts as a content-neutral restriction on

conduct that, under Glik, is protected by the First Amendment

                                   34
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 35 of 44



(for citizens and journalists alike). See Jean v. Mass. State

Police, 492 F.3d 24, 29 (1st Cir. 2007) (noting that Section 99

“is a content-neutral law of general applicability” (internal

quotation marks omitted)). Thus, intermediate scrutiny applies.

See Rideout v. Gardner, 838 F.3d 65, 71-72 (1st Cir. 2016)

(“Content-neutral restrictions are subject to intermediate

scrutiny . . . .”), cert. denied, 137 S. Ct. 1435 (2017). The

plaintiffs in Martin agree that this standard governs here.

     Finally, the district attorney suggests in a footnote that

a standard lower than intermediate scrutiny “might” apply. He

does not convincingly develop this argument, and neither Glik

nor Jean supports it. See 655 F.3d at 82-84; 492 F.3d at 29.

     C.   Intermediate Scrutiny

     Intermediate scrutiny requires that the law be “narrowly

tailored to serve a significant government interest.” Rideout,

838 F.3d at 72 (quoting Ward v. Rock Against Racism, 491 U.S.

781, 791 (1989)). In this context, narrow tailoring does not

require that the law be the least restrictive or least intrusive

means of serving the government’s interests. Id. However, it

requires a “close fit between ends and means” and dictates that

the government “may not regulate expression in such a manner

that a substantial portion of the burden on speech does not

serve to advance its goals.” McCullen v. Coakley, 134 S. Ct.

2518, 2534-35 (2014). The law also must “leave open ample

                                   35
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 36 of 44



alternative channels for communication of the information.”

Ward, 491 U.S. at 791.

     The defendants state that the purpose of Section 99 is to

ensure that all citizens -- government officials and private

citizens alike -- receive “guaranteed notice of being recorded,

so that one can respond appropriately.” The defendants describe

this as a privacy interest of both the government officials and

the private individuals with whom they interact. 6

     The argument that Section 99 protects privacy interests is

consistent with case law from the Massachusetts Supreme Judicial

Court, which has stated that Section 99 “was designed to

prohibit the use of electronic surveillance devices by private

individuals because of the serious threat they pose to the

‘privacy of all citizens.’” Hyde, 750 N.E.2d at 967–68 (quoting

Mass. Gen. Laws ch. 272, § 99). Generally speaking, protection

of individual privacy is a legitimate and significant government

interest. See Bartnicki v. Vopper, 532 U.S. 514, 532 (2001)

(“Privacy of communication is an important interest . . . .”);



6
     The district attorney also suggests that this interest falls
within the First Amendment’s protection against compelled
participation in the expressive conduct of another. In other words, if
notice of recording permits a person to modulate her behavior to
account for the recording, a lack of notice forces the person to
unknowingly participate in the expressive conduct (here, recording) of
another. Conley cites no case that applies this “compelled
participation” line of First Amendment jurisprudence in a right-to-
record dispute, and the First Circuit has not done so in its recent
explorations of the topic (i.e., Gericke and Glik).

                                   36
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 37 of 44



cf. Frisby v. Schultz, 487 U.S. 474, 484 (1988) (recognizing

protection of residential privacy as a “significant government

interest” for purposes of First Amendment claim).

     The Martin plaintiffs contend that allowing police officers

to “respond appropriately” to notice of recording will permit

them to alter any inappropriate behavior. They point to the

important First Amendment interest in monitoring the conduct of

law enforcement officials. In Glik, the First Circuit recognized

the First Amendment’s protection for information-gathering has

special force with respect to law enforcement officials who are

granted so much discretion in depriving individuals of their

liberties. See 655 F.3d at 83. But the same basic interest

applies generally to government officials: “Ensuring the

public’s right to gather information about their officials not

only aids in the uncovering of abuses, but also may have a

salutary effect on the functioning of government more

generally.” Glik, 655 F.3d at 82-83 (citations omitted).

     The Court holds that Section 99 is not narrowly tailored to

protect a significant government interest when applied to law

enforcement officials discharging their duties in a public

place. See id. at 84 (“In our society, police officers are

expected to endure significant burdens caused by citizens’

exercise of their First Amendment rights.”). The same goes for

other government officials performing their duties in public.

                                   37
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 38 of 44



Id. at 82-83, 85; see Gertz v. Robert Welch, Inc., 418 U.S. 323,

344 (1974) (“An individual who decides to seek governmental

office must accept certain necessary consequences of that

involvement in public affairs. He runs the risk of closer public

scrutiny than might otherwise be the case. And society’s

interest in the officers of government is not strictly limited

to the formal discharge of official duties.”).

     This is not to say that police and government officials

have no privacy interests. However, the diminished privacy

interests of government officials performing their duties in

public must be balanced by the First Amendment interest in

newsgathering and information-dissemination. The First Amendment

prohibits the “government from limiting the stock of information

from which members of the public may draw.” Bellotti, 435 U.S.

at 783. “An important corollary to this interest in protecting

the stock of public information is that ‘[t]here is an undoubted

right to gather news from any source by means within the law.’”

Glik, 655 F.3d at 82 (quoting Houchins v. KQED, Inc., 438 U.S.

1, 11 (1978)) (internal quotation marks omitted).

     The First Circuit has recognized that “[t]he filming of

government officials engaged in their duties in a public place,

including police officers performing their responsibilities,

fits comfortably within these principles.” Id.; see also

Alvarez, 679 F.3d at 595 (recognizing audio and audiovisual

                                   38
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 39 of 44



recording as among forms of information-gathering protected by

First Amendment). Based on this case law, the Court holds that

the First Amendment protects both audio and video recording.

Because “the public’s right of access to information is

coextensive with that of the press,” this right inures to

individual citizens and journalists alike. Glik, 655 F.3d at 83.

The right “may be subject to reasonable time, place, and manner

restrictions,” although Glik does not discuss what those

restrictions might entail. Id. at 84.

     Here, the defendants counter with several hypotheticals

that might implicate individual privacy or public safety issues

-- for instance, when an officer meets with a confidential

informant or encounters a crime victim on the street. But these

examples miss the mark. When such situations arise, police are

free to “take all reasonable steps to maintain safety and

control, secure crime scenes and accident sites, and protect the

integrity and confidentiality of investigations.” Alvarez, 679

F.3d at 607; see also Glik, 655 F.3d at 84 (“[T]he right to film

. . . may be subject to reasonable time, place, and manner

restrictions.”). Nothing in the relief these plaintiffs seek

would require otherwise. If an officer needs to protect the

safety of an informant or her fellow officers, or seeks to

preserve conversational privacy with a victim, the officer may

order the recording to stop or to conduct the conversation at a

                                   39
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 40 of 44



safe remove from bystanders or in a private (i.e., non-public)

setting. See Alvarez, 679 F.3d at 607. (“Police discussions

about matters of national and local security do not take place

in public where bystanders are within earshot . . . .”). A

reasonable restriction would remove the conversation from the

scope of the relief sought (and ordered) in this case.

     In short, Section 99 prohibits all secret audio recording

of any encounter with a law enforcement official or any other

government official. It applies regardless of whether the

official being recorded has a significant privacy interest and

regardless of whether there is any First Amendment interest in

gathering the information in question. “[B]y legislating this

broadly -- by making it a crime to audio record any

conversation, even those that are not in fact private -- the

State has severed the link between [Section 99’s] means and its

end.” Alvarez, 679 F.3d at 606. The lack of a “close fit”

between means and end is plain. See McCullen, 134 S. Ct. at

2534-35.

     Further, “[b]ecause [Section 99] is not closely tailored to

the government’s interest in protecting conversational privacy,

[the Court] need[s] not decide whether it leaves open adequate

alternative channels for this kind of speech.” Alvarez, 679 F.3d

at 607. Even if it reached that issue, however, the “self-

authenticating character” of audio recording “makes it highly

                                   40
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 41 of 44



unlikely that other methods could be considered reasonably

adequate substitutes.” Id.

     D.   Loose Ends

     Some difficult questions remain about what constitutes a

“public space” and who is considered a “government official” for

purposes of the right to record. The facts of Glik provide some

guidance on the “public space” issue. There, the recording took

place on the Boston Common, “the apotheosis of a public forum”

in which “the rights of the state to limit the exercise of First

Amendment activity are ‘sharply circumscribed.’” Glik, 655 F.3d

at 84 (quoting Perry Educ. Ass’n v. Perry Local Educators’

Ass’n, 460 U.S. 37, 45 (1983)). Many of the police-involved

scenarios that the plaintiffs desire to secretly record would

occur in similar locations -- traditional public forums like

parks, streets, and sidewalks. See Minn. Voters All. v. Mansky,

138 S. Ct. 1876, 1885 (2018) (describing framework for

traditional public forums, designated public forums, and

nonpublic forums); Gericke, 753 F.3d at 7 (extending the right

to record to traffic stops). It seems clear enough from Glik and

Gericke that the right to record a government official,

including a law enforcement official, performing her duties

generally applies in public forums.

     But the holding of Glik uses the phrase “public space,” not

“public forum.” 655 F.3d at 85. The plaintiffs in Martin believe

                                   41
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 42 of 44



the right to secretly record the police extends to private

property that is open to the general public, such as a

restaurant. For example, one of Martin’s recordings of police

activity occurred at the Arizona BBQ restaurant from a vantage

point on the sidewalk outside the restaurant. In general,

though, the First Amendment does not guarantee a right to free

expression on private property. See Hudgens v. NLRB, 424 U.S.

507, 520–21 (1976) (holding that federal constitution did not

protect employees’ right to picket inside shopping center).

     Moreover, there is a definitional issue with Glik’s use of

the term “government official.” Glik, Gericke, and cases cited

therein teach that a police officer falls within the ambit of

“government official.” But who are these other government

officials? The First Amendment doctrine surrounding “public

officials” may provide some guidance. See, e.g., Mangual, 317

F.3d at 65-66 (describing how definition of “public official”

has evolved to “include[] many government employees, including

police officers”).

     The parties did not focus on defining “public space” or

“government official,” and it is not prudential, under the

ripeness doctrine, to do so now. While Glik’s use of the term

“public space” seems to indicate something broader than “public

forum,” and its use of the term “government official” includes a

broader scope of public official than “law enforcement officer,”

                                   42
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 43 of 44



the Court leaves it to subsequent cases to define these terms on

a better record.

                               CONCLUSION

     Consistent with the language of Glik, the Court holds that

Section 99 may not constitutionally prohibit the secret audio

recording of government officials, including law enforcement

officials, performing their duties in public spaces, subject to

reasonable time, manner, and place restrictions.

                                  ORDER

     In Martin, the motion for adverse inferences (Dkt. No. 115)

is ALLOWED IN PART and DENIED IN PART. The plaintiffs’ motion

for summary judgment (Dkt. No. 121) is ALLOWED. The defendants’

motion to dismiss for lack of jurisdiction and motions for

summary judgment (Dkt. Nos. 110, 111, and 116) are DENIED.

     In Project Veritas, the motion to dismiss on ripeness

grounds (Dkt. No. 112) is DENIED. The motions for summary

judgment (Dkt. Nos. 101, 117, and 126) are ALLOWED IN PART and

DENIED IN PART.

     The Court declares Section 99 unconstitutional insofar as

it prohibits audio recording of government officials, including

law enforcement officers, performing their duties in public

spaces, subject to reasonable time, place, and manner

restrictions. The Court will issue a corresponding injunction



                                   43
     Case 1:16-cv-10462-PBS Document 132 Filed 12/10/18 Page 44 of 44



against the defendants in these actions. The parties shall

submit a proposed form of injunction by January 10, 2019.



                                  /s/ PATTI B. SARIS
                                  Patti B. Saris
                                  Chief United States District Judge




                                   44
